Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 26, 2019

The Court of Appeals hereby passes the following order:

A19A2262. CLARENCE LETSON HALL v. THE STATE.

      Following a jury trial, Clarence Letson Hall was convicted of operating a
vehicle without adequately securing load, failure to display license, and improper
tires. He filed a motion for new trial, which the trial court denied on March 19, 2018.
Hall then filed the instant direct appeal on April 20, 2018. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Hall filed his notice of appeal 32
days after entry of the trial court’s order, his appeal is untimely, and it is hereby
DISMISSED for lack of jurisdiction.




                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/26/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.